Citation Nr: 0206788	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to service connection for prostatism.  

3.  Entitlement to service connection for carcinoma of the 
prostate.  

4.  Entitlement to service connection for hypertension with 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from December 1942 to November 1945 and with the United 
States Army from May 1948 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues on appeal were originally before the Board in August 
2000 at which time they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The prostate symptoms treated during active duty were 
acute and transitory in nature and resolved without leaving 
residual prostate disability. 

2.  Carcinoma of the prostate was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is carcinoma of the prostate otherwise related to his 
active duty service.

3.  Hypertension with coronary artery disease was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is hypertension with coronary 
artery disease otherwise related to his active duty service.   


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Prostatism was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Carcinoma of the prostate was not incurred in or 
aggravated by the veteran's active duty service, nor may 
carcinoma of the prostate be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  Pursuant 
to the Board's August 2000 remand, the claims file now 
includes service medical records from both his Army and Navy 
active duty service.  The record also includes VA and private 
medical records and reports of VA examinations conducted in 
connection with his claims.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the claimed 
disabilities.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The service medical records from the veteran's first period 
of active duty service with the United States Navy are silent 
as to complaints of, diagnosis of or treatment for 
prostatitis, prostatism, carcinoma of the prostate and/or 
hypertension with coronary artery disease.  No pertinent 
abnormalities were reported on the service exit examination 
which was conducted in November 1945.  Blood pressure in 
November 1945 was 108/66 and 112/70 after three minutes of 
exercise.  The genito-urinary system was evaluated as normal 
as was the veteran's cardiovascular system.  

The service medical records for the veteran's second period 
of active duty service with the United States Army revealed 
that on physical examination in October 1948, the 
cardiovascular and genito-urinary systems were normal.  Blood 
pressure was 124/76.  The veteran underwent numerous annual 
physical examinations which consistently demonstrated that 
clinical evaluations of the genito-urinary system were 
normal.  Blood pressure readings from the examinations were 
reported as follows:  August 1950 - 124/82; October 1951 - 
118/70; October 1955 - 106/62; November 1956 - 94/60; March 
1957 - 112/72; October 1958 - 110/72; September 1959 - 
100/64; December 1960 - 106/64; November 1961 - 122/70; 
October 1962 - 116/72; October 1963 - 118/64; and October 
1964 - 126/82.  

The veteran also completed Reports of Medical History in 
conjunction with some of the later examinations.  The Reports 
of Medical History are consistent in indicating that the 
veteran denied having or ever having had high or low blood 
pressure or frequent or painful urination.  

Clinical service records reveal that in May 1957, it was 
noted that the veteran had a history of prostatitis.  In July 
and August 1959, the veteran was seen for complaints of right 
groin pain.  One impression was chronic prostatitis.  In 
November 1959, the veteran was seen for complaints of heart 
fluttering of two weeks duration.  An electrocardiogram 
conducted that same month was interpreted as normal.  In 
April 1961, the veteran complained of back pain and burning 
on urination.  Physical examination revealed tenderness and 
enlargement of the right lobe of the prostate.  The 
assessment was prostatitis.  

No pertinent abnormalities were noted on the report of the 
service separation examination which was conducted in May 
1965.  Clinical evaluation of the genito-urinary system was 
normal, and the heart was clinically evaluated as normal.  
Although not entirely legible, it also appears that a 
notation was entered on the report to the effect that rectal 
prostate examination was normal.  Blood pressure was recorded 
as 132/72.  On a Report of Medical History completed by the 
veteran in May 1965, he denied having or ever having had high 
or low blood pressure or frequent or painful urination.  

Private medical records dated in the late 1960's to early 
1970's include references to prostatitis in May 1968 and a 
flare-up of prostatitis in September 1969.  Medical records 
in the mid to late 1980's include complaints of, diagnosis of 
and treatment for prostatism, coronary artery disease, 
prostate cancer, and moderate hypertension.

The veteran's application for compensation was received in 
August 1997.  He reported that he had prostate problems since 
1942 and hypertension since 1953.  

A VA examination of the prostate was conducted in October 
1997.  The veteran reported a history of urinary frequency 
since 1948 with an occasional history of dysuria.  The 
pertinent diagnoses were status post prostatitis and status 
post prostatectomy in 1991.  

On VA general medical examination in October 1997, the 
veteran reported that he had experienced recurrent attacks of 
prostatitis and urinary tract infections since 1948 and also 
had urinary frequency and occasional dysuria.  He alleged 
that the frequency was so annoying that he was using the 
restroom every two hours.  He also reported that he had 
several urinary tract infections which were treated with 
antibiotics.  He reported he was diagnosed with hypertension 
in 1953 and also had exertional chest pain since then.  He 
alleged that these problems continued to the present time.  
The pertinent diagnoses were hypertension and status post 
prostatectomy with history of prostatitis.  

A VA hypertension examination in October 1997 resulted in a 
pertinent diagnosis of "hypertension 1953." 

A December 1997 private clinical record includes the notation 
that the veteran reported he had been hypertensive most of 
his life.  

In March 1999 correspondence, the veteran alleged that he was 
treated for prostate problems while on active duty in the 
Navy.  He further alleged that he was treated for 
hypertension during his period of active duty with the Army.  

Criteria and Analysis

The veteran has alleged that he has prostatitis, prostatism, 
carcinoma of the prostate and hypertension with coronary 
artery disease as a result of his active duty service. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and cardiovascular disease, including 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record supports the veteran's contention that 
he was treated for prostate infections during service.  
However, after reviewing the totality of the record, the 
Board is unable to find that service connection is warranted 
for prostatitis and prostatism.  The veteran was treated on 
several occasions for prostatitis during his second period of 
active duty, the last of which occurred in April 1961.  
However, numerous physical examinations conducted during both 
periods of active duty indicated that the veteran's genito-
urinary system was normal and the veteran himself denied 
experiencing frequency urinary frequency or painful urination 
on several occasions subsequent to April 1961.  No pertinent 
abnormalities were noted at the time of the discharge 
examination in May 1965.  The first evidence of the presence 
of any prostate problems subsequent to the veteran's July 
1965 discharge is in the late 1960's.  The evidence thus 
presents a factual background which suggests that the 
prostate symptoms treated on occasions from around 1957 to 
1961 represented acute infections.  Although one reported 
impression during service was chronic prostatitis, there is 
no showing of prostate infections from 1961 through the end 
of the veteran's service in 1965 until 1968.   The Board 
therefore must conclude that the veteran suffered acute 
attacks of prostatitis during service which did not represent 
chronic disability.  Accordingly, service connection is not 
warranted.  

The Board also notes here that the record shows that the 
veteran underwent a radical prostatectomy in January 1992 
which suggests that there is no basis at this time for 
finding a current prostatitis disability.  

With regard to the issue of entitlement to service connection 
for prostate cancer, there is no evidence that carcinoma of 
the prostate was manifested during either of the veteran's 
two periods of active duty, or within one year of discharge.  
The first time the disability was noted was in the 1980's.  
There is therefore no basis for finding that service 
connection is warranted for such cancer.  The Board also 
notes here that there is no evidence that the veteran served 
in Vietnam, and presumptive provisions for prostate cancer 
applicable to certain veterans who served in Vietnam during 
certain time periods are therefore not for application.  
There is also no evidence, nor is it contended, that the 
veteran's prostate cancer is due to exposure to radiation 
during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.§§ 3.307, 
3.309(e), 3.311.

The Board is also compelled to conclude that service 
connection is not warranted for hypertension with coronary 
artery disease.  The record does not show that hypertension 
was manifested during the veteran's active military service.  
Despite the veteran's contentions, numerous service medical 
records show no high blood pressure readings or diagnoses of 
hypertension.  Moreover, the evidence does not show 
hypertension within one year of the veteran's discharge from 
service to allow presumptive service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309.  The competent evidence of record 
demonstrates that hypertension was not present for many years 
after the veteran's discharge from active duty.  

The Board notes the veteran informed the examiner who 
conducted the October 1997 VA examinations that he was 
diagnosed with hypertension in 1953 and this examiner 
included a pertinent diagnosis of "hypertension 1953."  
However, this allegation of the presence of hypertension in 
1953 is not supported by the service medical records.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).  The Board further notes the veteran 
himself denied experiencing high blood pressure in various 
Reports of Medical History he completed during active duty.  

The only evidence of record which links any of the 
disabilities on appeal to active duty is the veteran's own 
allegations.  As a lay person, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His allegations as to the etiology of the 
prostatitis, prostatism, carcinoma of the prostate or 
hypertension with coronary artery disease are without 
probative value.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  VA examinations 
have already been conducted, and the Board finds that there 
is sufficient competent medical evidence to allow for 
determinations as to all issues without the need for medical 
opinions.  There are numerous service medical records which 
are quite detailed in nature and cover the course of the 
veteran's two periods of active duty service.  These records 
show numerous normal clinical evaluations of the veteran's 
cardiovascular system.  Moreover, while the veteran was 
treated on several occasions for prostatitis, subsequent 
service medical records persuasively show that such 
infections were acute and not indicative of chronic 
disability.  Further, no prostate cancer was diagnosed during 
service or for many years thereafter as shown by sufficient 
post-service medical records.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for prostatitis, prostatism, carcinoma of the 
prostate and hypertension with coronary artery disease.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. at 53 (1990).   


ORDER

The appeal is denied as to all issues.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

